DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Yamaguchi (US 2019/0061123 A1) teaches a torque tightening tool (#10) comprising a head portion (#12) with an arm (#122) and a contact portion (#123) for contacting the inner wall of a casing (#11) during a tightening operation (see ¶ [0036]). The device further has a gain adjustment screw (#14) for changing the applied torque by the tool, and conveying the wear of the tool to the user (see ¶ [0093]). However, Yamaguchi does not specifically teach a trip mechanism comprising a long rod and a short rod arranged side-by-side in the chamber, …a rotatable releasing member is pivotally connected to a middle section of the long rod, one side of the releasing member, close to the short rod, is provided with a pressing portion corresponding to the bearing portion, another side of the releasing member, away from the short rod, is provided with an extension portion, an elastic member is connected between the extension portion and the long rod so that the releasing member is biased by elastic force of the elastic member for enabling the pressing portion to press against the bearing portion, as per claim 1.
Silha (US 2019/0275647 A1) teaches a power tool (#10) as a torque tightening tool with a first shaft (#157) and a second shaft (#158) as part of a crankshaft (#46) for outputting torque. However, Silha does not specifically teach a trip mechanism comprising a long rod and a short rod arranged side-by-side in the chamber, …a rotatable releasing member is pivotally connected to a middle section of the long rod, one side of the releasing member, close to the short rod, is provided with a pressing portion corresponding to the bearing portion, another side of the releasing member, away from the short rod, is provided with an extension portion, an elastic member is connected between the extension portion and the long rod so that the releasing member is biased by elastic force of the elastic member for enabling the pressing portion to press against the bearing portion, as per claim 1.
Hsieh (US 2014/0352503 A1) teaches a torque wrench (#30) with a connecting rod (#50) connected to the torque head. However, Hsieh does not specifically teach a trip mechanism comprising a long rod and a short rod arranged side-by-side in the chamber, …a rotatable releasing member is pivotally connected to a middle section of the long rod, one side of the releasing member, close to the short rod, is provided with a pressing portion corresponding to the bearing portion, another side of the releasing member, away from the short rod, is provided with an extension portion, an elastic member is connected between the extension portion and the long rod so that the releasing member is biased by elastic force of the elastic member for enabling the pressing portion to press against the bearing portion, as per claim 1.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-10, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
	
--